EXHIBIT 10.30

 

(Non-Qualified Stock Option for Directors)

 

 

PRIVATEBANCORP, INC.

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made as of the date set forth
on the signature page hereof by and between PrivateBancorp, Inc., a Delaware
corporation (the “Company”), and the undersigned Optionee (“Optionee”). Except
as otherwise indicated or defined in paragraph 1 hereof, all words with initial
capitals shall have the same meaning as ascribed to them in the Plan. Optionee
acknowledges receipt of a copy of the Plan.

 

WHEREAS, the Company desires to grant to Optionee a non-qualified stock option
(“Option”) to buy shares of the Company’s Common Stock, pursuant to the
PrivateBancorp, Inc. Incentive Compensation Plan (the “Plan”) and this
Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Definitions. For the purposes of this Agreement:

 

(a) “Affiliate” means the Company and any other direct or indirect subsidiary of
the Company.

 

(b) “Resignation” means Optionee’s relinquishment of directorship with the
Company and all Affiliates.

 

(c) “Retirement” means any Resignation or Termination of directorship with the
Company and all Affiliates, other than due to death or Termination for Cause,
(i) on or after age 65 or (ii) on or after age 55 and completion of at least
seven (7) years of service with the Company or any Affiliate.

 

(d) “Termination” means a termination of the directorship of Optionee by the
Company and all of its Affiliates for any reason, other than Resignation or a
Termination For Cause, including, but not limited to, permanent disability (as
determined by the Committee in accordance with the Code after receipt of medical
advice) or death.

 

(e) “Termination Date” means the date on which a Resignation, Termination or
Termination For Cause occurs.

 

(f) “Termination For Cause” means a termination of the directorship of Optionee
by the Company or any Affiliate due to:

 

(i) The commission by Optionee, as reasonably determined by the Committee, of
any theft, embezzlement or felony against the Company or any Affiliates;

 

(ii) The commission of an unlawful or criminal act by Optionee resulting in
material injury to the business or property of the Company or Affiliates or of
an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;



--------------------------------------------------------------------------------

(iii) The commission of an intentional act by Optionee in the performance of
Optionee’s duties as a director of the Company or any Affiliate amounting to
gross negligence or misconduct or resulting in material injury to the business
or property of the Company or Affiliates, all as reasonably determined by the
Committee; or

 

(iv) The habitual drunkenness or drug addiction of Optionee, as reasonably
determined by the Committee.

 

2. Grant and Designation of Option. Upon the execution and delivery of this
Agreement and the related Stock Option Certificate of even date herewith, and
subject to the Plan (the terms and provisions of which are incorporated herein
and expressly made a part hereof), the Company hereby grants to Optionee the
Option to purchase the aggregate number of shares of Common Stock set forth on
the Stock Option Certificate at the price per share (“Option Price”) set forth
on such Certificate, subject to any adjustment as provided in the Plan. The
Option granted hereunder is not intended to be an “incentive stock option”
within the meaning of Section 422 of the Code.

 

3. Term of Option. Subject to earlier termination, acceleration or cancellation
of the Option as provided herein, the term of the Option shall be for a period
ten (10) years from the date hereof. Subject to the provisions of this
Agreement, the Option shall be exercisable at such times and as to such number
of shares as determined on the schedule set forth on the Stock Option
Certificate. Upon and after a Change in Control, Optionee shall be entitled to
exercise the Option in whole or in part with respect to all of the shares
covered thereby.

 

4. Method of Exercise.

 

(a) Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company (the “Exercise Notice”) at its
offices at Ten North Dearborn Street, Suite 900, Chicago, Illinois 60602 (or
such other offices of the Company which are hereinafter designated by the
Company) to the attention of the Secretary of the Company. The Exercise Notice
(i) shall state (A) the election to exercise the Option and (B) the total number
of full shares in respect to which it is being exercised, and (ii) shall be
signed by the person or persons exercising the Option.

 

(b) The Exercise Notice shall be accompanied by the Stock Option Certificate.
Optionee shall pay the total amount due resulting from such exercise in any of
the following forms: (i) by certified or cashier’s check for the full amount of
the purchase price of such shares; (ii) by delivery of certificates for shares
of Previously-Acquired Shares (or deemed delivery based on attestation to the
ownership of Previously-Acquired Shares) having a Fair Market Value equal to the
total payment due from Optionee; (iii) through a simultaneous exercise of
Optionee’s Option and sale of the shares of Common Stock hereby acquired
pursuant to a brokerage arrangement approved in advance by the Committee; or
(iv) by a combination of the methods described in (i), (ii) and (iii) above.
Optionee shall also pay the amount, in cash, of any federal, state, or local
income, Social Security and Medicare taxes required to be withheld as a result
of the exercise, unless Optionee delivers Previously-Acquired Shares or elects
to have the Company withhold from the shares purchased, shares having a Fair
Market Value equal to such required tax withholding amount. The value of any
shares withheld may not be in excess of the amount determined by applying
Optionee’s marginal tax rates. Upon receipt of the foregoing, the Company shall
issue the shares of Common Stock as to which the Option has been duly exercised
and shall return the Stock Option Certificate, duly endorsed to reflect such
exercise, to Optionee.

 

- 2 -



--------------------------------------------------------------------------------

5. Restriction on Exercise. This Option may not be exercised if the issuance of
such shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities or other law or regulation. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

6. Effect of Termination of Directorship, Employment or Other Relationship. The
Option, to the extent not theretofore exercised, shall terminate on Optionee’s
Termination Date, except that:

 

(a) in the event a Termination Date occurs due to Optionee’s Resignation or
Termination (other than in circumstances described in paragraphs (b) or (c)
below), Optionee may during the 90-day period following such Resignation or
Termination exercise the Option to the extent such Option was exercisable on
Optionee’s Termination Date;

 

(b) in the event a Termination Date occurs under circumstances that constitute
Optionee’s Retirement, or in the event of a Termination Date after a Change in
Control, Optionee may during the three-year period following such Termination
Date exercise the Option to the extent such Option was exercisable on Optionee’s
Termination Date;

 

(c) in the event a Termination Date occurs due to Optionee’s Termination due to
death or Termination or Resignation due to permanent disability, Optionee or, in
the event of death, Optionee’s representative may during the one-year period
following such Termination or Resignation exercise the Option to the extent it
was exercisable on Optionee’s Termination Date; and

 

(d) in the event of Optionee’s death during the 90-day or three-year period
described in paragraphs (a) and (b) above, respectively, Optionee’s personal
representative may, during the one-year period (or if longer, the remainder of
the three-year period, if applicable) following the date of Optionee’s death,
exercise the Option to the extent the Option was exercisable at the time of
Optionee’s death;

 

provided, however, that in no event shall any Option be exercised after the
expiration of the term of the Option as described in paragraph 3.

 

- 3 -



--------------------------------------------------------------------------------

7. Effect of Termination for Cause.

 

(a) In the event of a Termination For Cause, all unexercised Options, whether
vested or not vested, shall immediately terminate and all shares of Common Stock
purchased hereunder within the one (1)-year period immediately preceding such
Termination For Cause (the “Option Stock”), whether held by Optionee or one or
more transferees, shall be subject to purchase by the Company pursuant to the
terms and conditions set forth in this paragraph 7.

 

(b) The purchase price for shares of Common Stock purchased by the Company
pursuant to this paragraph 7 will be equal to the Option Price paid therefor by
Optionee.

 

(c) The Company may elect to purchase all (but not less than all) of the Option
Stock by delivery of written notice (the “Purchase Notice”) to Optionee (and any
permitted transferee of the Option Stock) within 60 days after the Termination
Date. The Purchase Notice shall set forth the number of shares of Option Stock
to be acquired from each holder and the aggregate consideration to be paid for
such shares.

 

(d) The closing of any purchase transaction pursuant to this paragraph 7 shall
take place on the date designated in the Purchase Notice, which date shall not
be more than 30 and not less than 10 days after delivery of the Purchase Notice.
The Company shall be entitled to receive customary representations and
warranties with respect to the seller’s title to the shares of Option Stock to
be purchased hereunder.

 

8. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to the Option upon any securities exchange or under any law
or regulation, or that the consent or approval of any governmental regulatory
body is necessary or desirable in connection with the granting of the Option or
the acquisition of shares thereunder, Optionee shall supply the Committee or
Company, as the case may be, with such certificates, representations and
information as the Committee or Company, as the case may be, may request and
shall otherwise cooperate with the Company in obtaining any such listing,
registration, qualification, consent or approval.

 

9. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Optionee at the address set forth on the records of the
Company, to the Company at the address set forth or established pursuant to
paragraph 4, or such other address or to the attention of such other person as
the recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement will be deemed to have been given when
received.

 

10. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

- 4 -



--------------------------------------------------------------------------------

11. Complete Agreement. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

12. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

13. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Optionee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Optionee may not assign any of Optionee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.

 

14. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

15. Waiver or Modification. Any waiver or modification of any of the provisions
of this Agreement shall not be valid unless made in writing and signed by the
parties hereto. Waiver by either party of any breach of this Agreement shall not
operate as a waiver of any subsequent breach.

 

16. Rights of Directorship. In no event shall the granting of this Option or
Optionee’s acceptance hereof give or be deemed to give Optionee any right to be
retained as a director of the Company.

 

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
             day of             , 20            .

 

PRIVATEBANCORP, INC. By:     Its:     OPTIONEE  

Printed Name:    

 

-6-



--------------------------------------------------------------------------------

Certificate Number       Number of Shares          

 

PRIVATEBANCORP, INC.

 

STOCK OPTION CERTIFICATE

 

THIS CERTIFIES THAT                                          has been awarded a
NON-QUALIFIED STOCK OPTION to purchase              shares of Common Stock,
without par value, of PRIVATEBANCORP, INC. (the “Company”) at a price per share
of $             (which is the closing price of the Company’s Common Stock on
the date hereof and which shall for all purposes constitute the “Fair Market
Value”), subject to the terms and conditions of this Certificate, the related
Stock Option Agreement and the PrivateBancorp, Inc. Incentive Compensation Plan.

 

Subject to earlier termination as provided in the Stock Option Agreement or
Incentive Compensation Plan, this OPTION shall expire ten (10) years from the
date of this Certificate. Except as may be otherwise provided in the Stock
Option Agreement or Incentive Compensation Plan, this OPTION shall be
exercisable as to all or a portion of the number of shares set forth above as
follows:

 

On and After the Following

Dates, But Prior to Expiration

 

Maximum Percentage Taking

into Account Prior Exercises

December 31, 20    

                      100%

 

IN WITNESS WHEREOF, PRIVATEBANCORP, INC. has caused this Stock Option
Certificate to be signed by its duly authorized officer this          day of
                        , 20    .

 

By:     Its:    

 

- 7 -